Atkinson, Justice,
dissenting.
1. When a policy of insurance is issued containing a con-dition upon breach of which it is declared the policy shall be ■void, and before its delivery to the assured there is a breach of this condition of which the agent issuing the same has notice, and notwithstanding such breach of condition and knowledge thereof the agent, after loss thereon, delivers the policy, the company will be held to have waived any forfeiture which might otherwise have resulted under the terms of the policy from breach of such condition; and particularly is tins true where, after the loss, other agents of the company, with the knowledge of the agent issuing the policy, ■proceed to a partial appraisement and adjustment of the loss, ■without, in the first instance, claiming the forfeiture.
2. A material increase by the assured.of the hazard to *287which goods insured are, under the terms of a policy of insurance, exposed, will relieve the insurer from liability; but whether in a given case, there being no change of occupancy in the premises in which they are stored, the storage of goods of a stranger, of like character therein as those insured, will in fact increase the hazard, is a question for a jury, and a statement by a witness for the plaintiff who sues upon the policy, that the risk was thereby increased, is the mere expression of an opinion to that effect, and will not alone authorize the grant of a nonsuit.